DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/5/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Examiner formulates an abstract idea as follows: 

Step 1: Claims 1-20 are directed to statutory categories, namely a process (claims 1-7), a machine (claims 8-14) and an article of manufacture (claims 15-20). 

Step 2A, Prong 1: Claims 1, 8 and 15 in part, recite the following abstract idea: …generating the requested workflow.

Dependent claims 2-7, 9-14 and 16-20 recite limitations relative to claim 1, including, for example: 
wherein the identification information comprises a description of a type of the requested workflow [Claim 2],
wherein the identification information further comprises a list of essential steps in the requested workflow [Claim 3],
wherein the identification information further comprises polices… wherein the polices include…  dependencies for each step… [Claim 4],
wherein the request further comprises a partial workflow [Claim 5],
wherein the generated workflow identifies one or more steps that are incomplete, and wherein the method further comprises: sending a request to the user for additional information [Claim 6],
further comprising providing the user with one or more recommendations on how to complete the one or more steps that are incomplete [Claim 7].
 The limitations of these dependent claims are merely narrowing the abstract idea identified in the independent claims, and thus, the dependent claims 2-7, 9-14 and 16-20 also recite abstract ideas.

 These concepts are not meaningfully different than the following concepts identified by the 2019 Revised Patent Subject Matter Eligibility Guidance: 
Concepts relating to certain methods of organizing human activity. The aforementioned limitations describe steps for managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. Specifically, generating a requested workflow is considered to set forth steps for following rules or instructions. 

As such, claims 1, 8 and 15 are directed to concepts identified as abstract ideas.

Step 2A, Prong 2: This judicial exception is not integrated into a practical application. In particular, claims 1, 8 and 15 only recite the following additional elements – 
…accessing a database comprising a plurality of workflows… [Claim 1],
A system comprising: a memory comprising a plurality of workflows; a computing device; and a server comprising one or more processors programmed to perform operations comprising: receiving a request for a workflow from the computing device… and providing the generated workflow to the computing device for display to a user [Claim 8],
One or more computer-readable storage devices having computer-executable instructions stored thereon, that when executed by one or more processors, cause the one or more processors to perform the following operations: receiving a request for a workflow… accessing a database comprising a plurality of workflows… [Claim 15].
 The apparatus and executable instructions are recited at a high-level of generality (see MPEP § 2106.05(a)), like the following example:
iii. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017).
Furthermore, the computer implemented element is considered to amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)), like the following example:
i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).

The remaining dependent claims 2-7, 9-14 and 16-20 do not recite any new additional elements, and thus do not integrate the abstract idea into a practical application.

Step 2B: Claims 1, 8 and 15 and their underlying limitations, steps, features and terms, considered both individually and as a whole, do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons: 
In particular, claims 1, 8 and 15 only recite the following additional elements – 
…accessing a database comprising a plurality of workflows… [Claim 1],
A system comprising: a memory comprising a plurality of workflows; a computing device; and a server comprising one or more processors programmed to perform operations comprising: receiving a request for a workflow from the computing device… and providing the generated workflow to the computing device for display to a user [Claim 8],
One or more computer-readable storage devices having computer-executable instructions stored thereon, that when executed by one or more processors, cause the one or more processors to perform the following operations: receiving a request for a workflow… accessing a database comprising a plurality of workflows… [Claim 15].
These limitations do not amount to significantly more than the abstract idea for the reasons discussed in 2A prong 2 with regard to MPEP 2106.05(a) and MPEP 2106.05(f). 
By the failure of the elements to integrate the abstract idea into a practical application there, the additional elements likewise fail to amount to an inventive concept that is significantly more than an abstract idea here, in Step 2B. As such, both individually or in combination, these limitations do not add significantly more to the judicial exception.

The remaining dependent claims 2-7, 9-14 and 16-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the dependent claims do not recite any new additional elements other than those mentioned in the independent claims, which amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). As such, these claims are not patent eligible.


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, U.S. Publication No. 2019/0205792 [hereinafter Huang], in view of Wu et al., U.S. Publication No. 2014/0304027 [hereinafter Wu].

Regarding Claim 1, Huang discloses a method comprising: receiving a request for a workflow from a user, the request comprising workflow identification information, based on the received request, accessing a database comprising a plurality of workflows (Huang, ¶ 101, a request is entered to create a workflow for building a taco restaurant. The constraints may include items such as “build the restaurant,” “taco restaurant.” “in California.” and “with at least 33% Hispanic population in town.”), (Id., ¶ 33, Automatic construction of workflows along with details meeting the given constraints by giving contexts of the task, such as description (discloses workflow identification information), tags, strictness, and input/output parameters for the entire workflow), (Id., ¶ 72, the method 400 flows to operation 408 where the recommended sequences, created by the workflow engine, are compared to the known sequences created by the sequence generator. In some example embodiments, some testing sequences may also be created manually or retrieved from a known database of existing sequences (discloses accessing a database comprising workflows)), (Id., ¶ 43, a sequence may also be referred to as a workflow in general);
[Wu discloses comparing the identification information from the received request to identification information from the plurality of workflows; based on the comparing, selecting one or more of the plurality of workflows; generating the requested workflow from at least a portion of the one or more of the plurality of workflows];
Huang further discloses …and providing the generated workflow to the user (Huang, ¶ 42, the machine-learning algorithm generates at least one result sequence that implements the workflow definition, each result sequence including a plurality of steps, and selects one of the at least one result sequences. Further, the method includes an operation for causing the selected result sequence to be presented on a display).
While suggested, Huang does not explicitly disclose comparing the identification information from the received request to identification information from the plurality of workflows; based on the comparing, selecting one or more of the plurality of workflows; generating the requested workflow from at least a portion of the one or more of the plurality of workflows.
However, Wu discloses comparing the identification information from the received request to identification information from the plurality of workflows (Wu, ¶ 52, if a user attempts to find workflows that are similar to a submitted querying workflow (130 in FIG. 1), a computing device would not need to compare the querying workflow to every workflow in a database, but, instead, can compare the querying workflow to workflow cluster profiles (discloses comparing workflow identification information). Therefore, the number of comparisons can be significantly reduced, allowing for reduced processing time and/or requiring less processing capabilities), (Id., ¶ 28, the workflow cluster profiles can be treated as complete workflows); based on the comparing, selecting one or more of the plurality of workflows (Wu, ¶ 16, the computing device can generate the workflow similarity graph by performing a pair-wise comparison of each workflow pair in the set and determine that a pair of workflows are similar if the similarity score from the pair-wise comparison meets or exceeds a set threshold. If a pair of workflows are determined to be similar, the workflows can be connected in the workflow similarity graph (e.g. an edge can be drawn between two vertices representing the two workflows) (discloses selecting a workflow based on comparison)); generating the requested workflow from at least a portion of the one or more of the plurality of workflows (Id., ¶ 6, Based on the set of workflow clusters, the computing device can generate a workflow cluster profile for each workflow cluster), (Id., ¶ 28, the workflow cluster profiles can be treated as complete workflows), (Id., ¶ 25, the workflow cluster profiles can characterize the similarities shared among the workflows in the same workflow cluster).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the workflow request and presentation elements of Huang to include the workflow comparing elements of Wu in the analogous art of workflow cluster profile generation.
 The motivation for doing so would have been to provide “improved by methods and systems for efficiently searching and comparing workflows” [Wu, ¶ 4; Huang, ¶ 125].

Regarding claim 2, the combination of Huang and Wu discloses the method of claim 1.
Huang further discloses wherein the identification information comprises a description of a type of the requested workflow (Huang, ¶ 33, Automatic construction of workflows along with details meeting the given constraints by giving contexts of the task, such as description (discloses description of workflow type), tags, strictness, and input/output parameters for the entire workflow).

Regarding claim 3, the combination of Huang and Wu discloses the method of claim 2.
Huang further discloses wherein the identification information further comprises a list of essential steps in the requested workflow (Huang, ¶ 44, constraints are required preconditions (e.g., contexts, previous steps, etc.) (discloses essential steps) that must be met by the next step, or next steps, in a valid sequence. For example, if a step requires two numbers, a constraint is that the two numbers must be available before the step can be executed).
Regarding claim 4, the combination of Huang and Wu discloses the method of claim 2.
Huang further discloses wherein the identification information further comprises polices based on one or more anchorpoints and stakeholders associated with the requested workflow or the user, wherein the polices include one or more of the following: dependencies for each step in the requested workflow, guidelines forPage 33 of 39 UTILITY PATENTSB001the requested workflow, a type of user to execute each of the steps in the requested workflow, and parameters for the requested workflow (Huang, ¶ 101, a request is entered to create a workflow for building a taco restaurant. The constraints (discloses dependencies/parameters for each step) may include items such as “build the restaurant,” “taco restaurant.” “in California.” (discloses anchorpoint) and “with at least 33% Hispanic population in town.”), (Id., ¶ 30-36, The system provides one, some or all of the following features: … 6. Reporting of unsolved sub-problems to users (discloses policies based on stakeholders) for further assistance when the system cannot construct a sequence that meets the required constraints with the given input/output parameters), (Id., ¶ 50, if the trained workflows are produced by the same user, the user's preferences are also observed and learned by the system, and the system is able to produce personalized workflow recommendations (further discloses policies based on stakeholders) for the user, not only based on the constraints and contexts given, but also based on the user's preferences in constructing workflows).

Regarding claim 5, the combination of Huang and Wu discloses the method of claim 1.
While suggested, Huang does not explicitly disclose …wherein the request further comprises a partial workflow, and wherein generating the requested workflow from the at least portion of the one or more of the plurality of workflows comprises combining the partial workflow with the at least portion of the one or more of the plurality of workflows.
However, Wu discloses …wherein the request further comprises a partial workflow, and wherein generating the requested workflow from the at least portion of the one or more of the plurality of workflows comprises combining the partial workflow with the at least portion of the one or more of the plurality of workflows (Wu, ¶ 27, the querying workflow can be an incomplete workflow. An incomplete workflow can, for example, not include a starting step, not include an ending step, not have a continuous path from the starting step to the ending step, can include isolated steps, can include isolated components, etc.), (Id., ¶ 6, Based on the set of workflow clusters, the computing device can generate a workflow cluster profile for each workflow cluster), (Id., ¶ 28, the workflow cluster profiles can be treated as complete workflows), (Id., ¶ 25, the workflow cluster profiles can characterize the similarities shared among the workflows in the same workflow cluster), (Id., ¶ 55, various steps may be omitted, repeated, or combined, (discloses combining partial workflows) as necessary, to achieve the same or similar objectives or enhancements).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the workflow request and presentation elements of Huang to include the partial workflow combination elements of Wu in the analogous art of workflow cluster profile generation for the same reasons as stated for claim 1.

Regarding claim 6, the combination of Huang and Wu discloses the method of claim 1.
Huang further discloses wherein the generated workflow identifies one or more steps that are incomplete, and wherein the method further comprises: sending a request to the user for additional information to complete the one or more steps that are incomplete (Huang, ¶ 99, FIG. 9 is a user interface for the workflow recommender, according to some example embodiments. The user interface 902 provides options to the data analyst for entering inputs and interacting with the workflow engine. In some example embodiments, the user interface 902 includes a plurality of screens, such as "new & interesting," " missing links," (discloses incomplete workflow steps) and "sequence" 904. The user interface 902 shows the sequence 904 option selected), (Id., ¶ 102, It may happen that the workflow engine may get to a point where the workflow engine cannot find a next step (e.g., the workflow engine has not been trained with the step to perform certain task). As a response, the workflow engine may present the problem to the analyst stating, "if you show me how to do this step, then I can solve the problem and build a complete sequence." (discloses request for additional information)); receiving, from the user, the additional information (Id., ¶ 125, the workflow recommendations are enhanced by: enriching query context with required inputs or outputs (discloses receiving additional information), operating queries in either the forward or the backward direction, detecting repeated patterns to identify iterators, building workflows by merging multiple sequences, and filling in the property details for workflow components and links); and providing, based on the additional information, a revised generated workflow that includes the one or more steps as completed  (Id., ¶ 125, the workflow recommendations are enhanced by: enriching query context with required inputs or outputs, operating queries in either the forward or the backward direction, detecting repeated patterns to identify iterators, building workflows by merging multiple sequences, and filling in the property details for workflow components and links (discloses providing revised workflow)).

Regarding claim 7, the combination of Huang and Wu discloses the method of claim 6.
Huang further discloses further comprising providing the user with one or more recommendations on how to complete the one or more steps that are incomplete (Huang, ¶ 96, In some example embodiments, recommending a valid sequence with a large number of steps (e.g., twenty or more) requires that each individual step meets a high-likelihood threshold (e.g., greater than 0.933 for an average ten-step sequence) in order to achieve a likelihood greater than 50% for creating a valid sequence. In other words, one bad step can easily spoil the whole sequence because the score for the sequence is based on the factorization of the scores for each of the steps in the sequence), (Id., Fig 16. Figure depicts the recommendation of missing workflow components (i.e. steps)). 

    PNG
    media_image1.png
    417
    632
    media_image1.png
    Greyscale


Regarding Claim 8, Huang discloses a system comprising: a memory comprising a plurality of workflows (Huang, ¶ 170, the storage device 2216 may include a machine readable medium 2222 on which is stored one or more sets of data structures or instructions 2224 (e.g., software) embodying or utilized by any one or more of the techniques or functions described herein. The instructions 2224 may also reside, completely or at least partially, within the main memory 2204, within static memory 2206, or within the hardware processor 2202 during execution thereof by the machine 2200. In an example, one or any combination of the hardware processor 2202, the main memory 2204, the static memory 2206, or the storage device 2216 may constitute machine-readable media); a computing device (Id., ¶ 169, Machine (e.g., computer system) 2200 may include a hardware processor 2202 (e.g., a central processing unit (CPU), a graphics processing unit (GPU), a hardware processor core, or any combination thereof), a main memory 2204 and a static memory 2206, some or all of which may communicate with each other via an interlink (e.g., bus) 2208); and a server comprising one or more processors programmed to perform operations comprising: receiving a request for a workflow from a user, the request comprising workflow identification information (Huang, ¶ 167, In a networked deployment, the machine 2200 may operate in the capacity of a server machine, a client machine, or both in server-client network environments. In an example, the machine 2200 may act as a peer machine in peer-to-peer (P2P) (or other distributed) network environment), (Id., ¶ 101, a request is entered to create a workflow for building a taco restaurant. The constraints may include items such as “build the restaurant,” “taco restaurant.” “in California.” and “with at least 33% Hispanic population in town.”), (Id., ¶ 33, Automatic construction of workflows along with details meeting the given constraints by giving contexts of the task, such as description (discloses workflow identification information), tags, strictness, and input/output parameters for the entire workflow), (Id., ¶ 72, the method 400 flows to operation 408 where the recommended sequences, created by the workflow engine, are compared to the known sequences created by the sequence generator. In some example embodiments, some testing sequences may also be created manually or retrieved from a known database of existing sequences), (Id., ¶ 43, a sequence may also be referred to as a workflow in general);
[Wu discloses based on the request, comparing the identification information from the received request to identification information from the plurality of workflows; based on the comparing, selecting one or more of the plurality of workflows; generating the requested workflow from at least a portion of the one or more of the plurality of workflows];
Huang further discloses …and providing the generated workflow to the computing device for display to a user (Huang, ¶ 42, the machine-learning algorithm generates at least one result sequence that implements the workflow definition, each result sequence including a plurality of steps, and selects one of the at least one result sequences. Further, the method includes an operation for causing the selected result sequence to be presented on a display), (Id., ¶ 169, Machine (e.g., computer system) 2200 may include a hardware processor 2202 (e.g., a central processing unit (CPU), a graphics processing unit (GPU), a hardware processor core, or any combination thereof), a main memory 2204 and a static memory 2206, some or all of which may communicate with each other via an interlink (e.g., bus) 2208)
While suggested, Huang does not explicitly disclose based on the request, comparing the identification information from the received request to identification information from the plurality of workflows; based on the comparing, selecting one or more of the plurality of workflows; generating the requested workflow from at least a portion of the one or more of the plurality of workflows.
However, Wu discloses based on the request, comparing the identification information from the received request to identification information from the plurality of workflows (Wu, ¶ 52, if a user attempts to find workflows that are similar to a submitted querying workflow (130 in FIG. 1), a computing device would not need to compare the querying workflow to every workflow in a database, but, instead, can compare the querying workflow to workflow cluster profiles (discloses comparing workflow identification information). Therefore, the number of comparisons can be significantly reduced, allowing for reduced processing time and/or requiring less processing capabilities), (Id., ¶ 28, the workflow cluster profiles can be treated as complete workflows); based on the comparing, selecting one or more of the plurality of workflows (Wu, ¶ 16, the computing device can generate the workflow similarity graph by performing a pair-wise comparison of each workflow pair in the set and determine that a pair of workflows are similar if the similarity score from the pair-wise comparison meets or exceeds a set threshold. If a pair of workflows are determined to be similar, the workflows can be connected in the workflow similarity graph (e.g. an edge can be drawn between two vertices representing the two workflows) (discloses selecting a workflow based on comparison)); generating the requested workflow from at least a portion of the one or more of the plurality of workflows (Id., ¶ 6, Based on the set of workflow clusters, the computing device can generate a workflow cluster profile for each workflow cluster), (Id., ¶ 28, the workflow cluster profiles can be treated as complete workflows), (Id., ¶ 25, the workflow cluster profiles can characterize the similarities shared among the workflows in the same workflow cluster).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the workflow request and presentation elements of Huang to include the workflow comparing elements of Wu in the analogous art of workflow cluster profile generation for the same reasons as stated for claim 1.

Regarding claims 9-14, these claims recite limitations similar to those in claims 2-7, respectively, and are rejected for the same reasons as stated above.

Regarding Claim 15, Huang discloses one or more computer-readable storage devices having computer-executable instructions stored thereon, that when executed by one or more processors, cause the one or more processors to perform the following operations: receiving a request for a workflow from a user, the request comprising workflow identification information, based on the received request, accessing a database comprising a plurality of workflows (Huang, ¶ 170, the storage device 2216 may include a machine readable medium 2222 on which is stored one or more sets of data structures or instructions 2224 (e.g., software) embodying or utilized by any one or more of the techniques or functions described herein. The instructions 2224 may also reside, completely or at least partially, within the main memory 2204, within static memory 2206, or within the hardware processor 2202 during execution thereof by the machine 2200. In an example, one or any combination of the hardware processor 2202, the main memory 2204, the static memory 2206, or the storage device 2216 may constitute machine-readable media), (Id., ¶ 101, a request is entered to create a workflow for building a taco restaurant. The constraints may include items such as “build the restaurant,” “taco restaurant.” “in California.” and “with at least 33% Hispanic population in town.”), (Id., ¶ 33, Automatic construction of workflows along with details meeting the given constraints by giving contexts of the task, such as description (discloses workflow identification information), tags, strictness, and input/output parameters for the entire workflow), (Id., ¶ 72, the method 400 flows to operation 408 where the recommended sequences, created by the workflow engine, are compared to the known sequences created by the sequence generator. In some example embodiments, some testing sequences may also be created manually or retrieved from a known database of existing sequences (discloses accessing a database comprising workflows)), (Id., ¶ 43, a sequence may also be referred to as a workflow in general);
[Wu discloses comparing the identification information from the received request to identification information from the plurality of workflows; based on the comparing, selecting one or more of the plurality of workflows; generating the requested workflow from at least a portion of the one or more of the plurality of workflows];
Huang further discloses …and providing the generated workflow to the user (Huang, ¶ 42, the machine-learning algorithm generates at least one result sequence that implements the workflow definition, each result sequence including a plurality of steps, and selects one of the at least one result sequences. Further, the method includes an operation for causing the selected result sequence to be presented on a display).
While suggested, Huang does not explicitly disclose comparing the identification information from the received request to identification information from the plurality of workflows; based on the comparing, selecting one or more of the plurality of workflows; generating the requested workflow from at least a portion of the one or more of the plurality of workflows.
However, Wu discloses comparing the identification information from the received request to identification information from the plurality of workflows (Wu, ¶ 52, if a user attempts to find workflows that are similar to a submitted querying workflow (130 in FIG. 1), a computing device would not need to compare the querying workflow to every workflow in a database, but, instead, can compare the querying workflow to workflow cluster profiles (discloses comparing workflow identification information). Therefore, the number of comparisons can be significantly reduced, allowing for reduced processing time and/or requiring less processing capabilities), (Id., ¶ 28, the workflow cluster profiles can be treated as complete workflows); based on the comparing, selecting one or more of the plurality of workflows (Wu, ¶ 16, the computing device can generate the workflow similarity graph by performing a pair-wise comparison of each workflow pair in the set and determine that a pair of workflows are similar if the similarity score from the pair-wise comparison meets or exceeds a set threshold. If a pair of workflows are determined to be similar, the workflows can be connected in the workflow similarity graph (e.g. an edge can be drawn between two vertices representing the two workflows) (discloses selecting a workflow based on comparison)); generating the requested workflow from at least a portion of the one or more of the plurality of workflows (Id., ¶ 6, Based on the set of workflow clusters, the computing device can generate a workflow cluster profile for each workflow cluster), (Id., ¶ 28, the workflow cluster profiles can be treated as complete workflows), (Id., ¶ 25, the workflow cluster profiles can characterize the similarities shared among the workflows in the same workflow cluster).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the workflow request and presentation elements of Huang to include the workflow comparing elements of Wu in the analogous art of workflow cluster profile generation for the same reasons as stated for claim 1.

	
Regarding claims 16-20, these claims recite limitations similar to those in claims 2-6, respectively, and are rejected for the same reasons as stated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hane, U.S. Publication No. 2017/0003923, discloses a workflow creation support device, system, and method.
Vaishnav et al., U.S. Publication No. 2019/0005256, discloses creating workflow instances.
Arai et al., U.S. Publication No. 2002/0046072, discloses a workflow system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D BOLEN/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624